 



Exhibit 10.12
SECOND AMENDED AND RESTATED
JOINT OPERATING AGREEMENT
BY AND AMONG
YORK PARTNERSHIP HOLDINGS, LLC,
A DELAWARE LIMITED LIABILITY COMPANY,
THE YORK NEWSPAPER COMPANY,
A PENNSYLVANIA GENERAL PARTNERSHIP,
YORK NEWSPAPERS HOLDINGS, L.P.,
A DELAWARE LIMITED PARTNERSHIP
AND
YORK DISPATCH PUBLISHING COMPANY, LLC,
A DELAWARE LIMITED LIABILITY COMPANY
JUNE 30, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   I.   THE LIMITED PARTNERSHIP     3  
 
  A.   Formation     3  
 
  B.   General Partnership Interests of YNI     3  
 
  C.   General Partnership Interests of YNHI     4  
 
  D.   Limited Partnership Interest of YDPC     4  
 
  E.   Nature of Partnership Contribution     4  
 
  F.   Merger of YNI and YNHI into PNIP; Transfer of General Partnership
Interest in the Limited Partnership to YPHLLC     4  
 
  G.   Management of the Limited Partnership     5  
 
  H.   Future Capital Contributions; Capital Assets     6  
 
  I.   Dissolution of Limited Partnership     6  
 
                II.   THE GENERAL PARTNERSHIP     7  
 
  A.   Continuation of the General Partnership     7  
 
  B.   Name and Place of Business     7  
 
  C.   Ownership of and Title to Property     7  
 
  D.   Revenues, Expenses and Obligations     8  
 
  E.   Management of General Partnership     8  
 
  F.   Dissolution of General Partnership     9  
 
                III.   EDITORIAL INDEPENDENCE     9  
 
                IV.   TERM     10  
 
                V.   CONTINUING OPERATIONS     10  
 
  A.   General     10  
 
  B.   Production     11  
 
  C.   Advertising and Circulation     11  
 
  D.   Newspaper Editions and Comment Section for York Sunday News     12  
 
  E.   Office Space and Equipment     12  
 
  F.   Other Services     13  
 
  G.   Future Purchases     13  
 
  H.   News and Editorial Matters     13  
 
  I.   Accounting Matters     17  
 
  J.   Distributions to Partners     18  
 
                VI.   TERMINATION     22  
 
  A.   Default     22  
 
  B.   Action After Termination     23  

- i -



--------------------------------------------------------------------------------



 



                              Page   VII.   MISCELLANEOUS PROVISIONS     26  
 
  A.   Certain Liabilities; Force Majeure     26  
 
  B.   Liabilities for Published or Excluded Material     27  
 
  C.   Contravention of Law     27  
 
  D.   Further Assurances     28  
 
  E.   Assignments and Transfers     28  
 
  F.   Entire Agreement     30  
 
  G.   Notices     30  
 
  H.   Announcements/Disclosures     31  
 
  I.   Headings     31  
 
  J.   Governing Law     31  
 
  K.   Modifications     31  
 
  L.   Specific Performance     32  
 
  M.   No Third Party Beneficiaries     32  
 
  N.   Nature of Relationship     32  
 
  O.   Survival     32  
 
  P.   Execution by YDPC     32  

- ii -



--------------------------------------------------------------------------------



 



THIS SECOND AMENDED AND RESTATED JOINT OPERATING AGREEMENT
(this “Agreement” or “JOA”) is dated as of June 30, 2007 by and among York
Partnership Holdings, LLC, a Delaware limited liability company (“YPHLLC”), The
York Newspaper Company, a Pennsylvania general partnership (the “General
Partnership”), York Newspapers Holdings, L.P., a Delaware limited partnership
(the “Limited Partnership”) and York Dispatch Publishing Company, LLC, a
Delaware limited liability company (“YDPC”).
          WHEREAS, York Daily Record, a daily newspaper, is published Monday
through Saturday, York Sunday News, a weekly newspaper, is published on Sunday,
and The York Dispatch, a daily newspaper, is published Monday through Friday,
except for legal holidays, all in York, Pennsylvania (collectively the
“Newspapers”);
          WHEREAS, York Newspapers, Inc., a Delaware corporation (“YNI”), the
General Partnership and York Daily Record, Inc., a Delaware corporation (“YRI”),
previously entered into a Joint Operating Agreement dated January 13, 1989, (the
“1989 JOA”), pursuant to which the General Partnership prior to the date thereof
managed and operated the Newspapers, except for the news and editorial
departments of each Newspaper, which have remained separate and independent;
          WHEREAS, YNI and the General Partnership, effective April 30, 2004,
amended various provisions of the 1989 JOA, restated it in its entirety, and
supplemented it, as therein provided, and York Newspapers Holdings, Inc., a
Delaware corporation (“YNHI”), the Limited Partnership and YDPC became
additional parties to that agreement and YRI ceased to be a party to that
agreement (the “2004 Amended and Restated JOA”);

 



--------------------------------------------------------------------------------



 



          WHEREAS, simultaneously with the execution of the 2004 Amended and
Restated JOA, YNI, YDPC and certain other parties effectuated certain other
transactions which are described therein;
          WHEREAS, the purpose and intent of the 2004 Amended and Restated JOA
was to provide a plan of common operation of the Newspapers, so as to
(1) provide efficient newspaper operations, (2) produce high quality newspapers
that would be attractive to readers and advertisers and (3) maintain the
separate identities and free editorial and news voices of the Newspapers;
          WHEREAS, pursuant to the 2004 Amended and Restated JOA, the parties
continued to maintain as separate and independent the respective news and
editorial operations of the Newspapers consistent with the requirements of the
Newspaper Preservation Act, 15 U.S.C. §§ 1801 et seq.;
          WHEREAS, effective June 30, 2005, YNI and YNHI were both merged into
Hanover Publishing Company, a Delaware corporation, which then changed its name,
as the surviving corporation of the merger, to Pennsylvania Newspapers
Publishing, Inc. (“PNPI”);
          WHEREAS, just prior to the parties’ execution of the December 2005
Amended and Restated Joint Operating Agreement dated as of December 25, 2005
(the “2005 Amended and Restated JOA”), by and between YPHLLC, the General
Partnership, the Limited Partnership and YDPC, PNPI was merged into Northwest
New Mexico Publishing Company (“NNMPC”), and thereafter NNMPC assigned to YPHLLC
all of the general partnership interests it thus held in the Limited
Partnership;
          WHEREAS, the parties hereto desire to amend and restate the 2005
Amended and Restated JOA as of the date hereof; and

- 2 -



--------------------------------------------------------------------------------



 



          WHERAS, immediately following the execution and delivery of this
Agreement, YPHLLC will assign (the “Class B Assignment”) all of its Class B
Limited Partnership Interests (as defined in the Limited Partnership Agreement)
to its parent, Texas-New Mexico Partnership Newspapers Partnership, a Delaware
general partnership (“TNMNP”).
          NOW THEREFORE, in consideration of the mutual promises contained
herein and other good and valuable consideration, the parties do hereby enter
into this Second Amended and Restated Joint Operating Agreement and do hereby
agree as follows:
I. THE LIMITED PARTNERSHIP
          A. Formation. YNI, YNHI and YDPC did, effective April 30, 2004
(1) cause the formation of the Limited Partnership and (2) enter into a limited
partnership agreement with respect thereto, upon terms mutually agreeable to
YNI, YNHI and YDPC (as amended and restated from time to time, the “Limited
Partnership Agreement”).
     B. General Partnership Interests of YNI. Effective April 30, 2004, and in
return for 57.5% of the general partnership interests in the Limited Partnership
(as described in the Limited Partnership Agreement), YNI did contribute the
following to the capital of the Limited Partnership:

  (1)   its 57.5% general partnership interests in the General Partnership;    
(2)   all of its interests in all intangible assets related to York Sunday News
other than the York Sunday News masthead and all related trademarks, service
marks and URL’s (collectively, the “York Sunday News Non-Masthead Related
Intangible Assets”); and     (3)   all of its interest in all intangible assets
related to The York Dispatch (other than the York Dispatch Masthead, as
hereinafter defined), including, in particular, copyrights, The York Dispatch
advertiser and

- 3 -



--------------------------------------------------------------------------------



 



      subscriber lists, back issues, morgue and library (collectively, the “York
Dispatch Non-Masthead Related Intangible Assets”).

     C. General Partnership Interests of YNHI. Effective April 30, 2004, and in
return for 42.5% of the general partnership interests in the Limited Partnership
(as described in the Limited Partnership Agreement), YNHI did contribute the
following to the capital of the Limited Partnership:

  (1)   all of the outstanding membership interests of its subsidiary, York
Newspapers Holdings LLC, a Delaware limited liability company (“YNHLC”) (which
entity did at the time of such contribution own a 42.5% partnership interest in
the General Partnership); and     (2)   all of its interest in the masthead of
The York Dispatch and all related trademarks, service marks and URL’s
(collectively, the “York Dispatch Masthead”).

     D. Limited Partnership Interest of YDPC. In consideration for its
undertakings in this JOA and the Limited Partnership Agreement, YDPC received a
limited partnership interest in the Limited Partnership (as described in the
Limited Partnership Agreement).
     E. Nature of Partnership Contribution. The assets described in Sections I B
and I C were contributed to the Limited Partnership free and clear of all liens,
security interests, mortgages and encumbrances of any nature.
     F. Merger of YNI and YNHI into PNIP; Transfer of General Partnership
Interest in the Limited Partnership to YPHLLC. As a result of YNI’s and YNHI’s
merger into PNPI on June 30, 2005, PPNI, effective that date, became the sole
General Partner of the Limited Partnership. Just prior to the execution of the
2005 Amended and Restated JOA, PPNI was

- 4 -



--------------------------------------------------------------------------------



 



merged into NNMPC and thereafter NNMPC assigned the interest it acquired by
virtue of that merger as General Partner of the Limited Partnership to YPHLLC,
so that YPHLLC is now the sole General Partner of the Limited Partnership.
     G. Management of the Limited Partnership. Except as may otherwise expressly
be provided in this Agreement and/or the Limited Partnership Agreement, the
Limited Partnership Agreement shall be managed exclusively by YPHLLC as the
General Partner of the Limited Partnership (the “General Partner”). To the
extent that any provision of this Agreement or the Limited Partnership Agreement
or applicable law requires or authorizes the Limited Partnership to perform any
obligation, make any determination, give any notice, exercise any right or take
any action, YPHLLC shall in its capacity as General Partner of the Limited
Partnership be required or authorized to do so on behalf of the Limited
Partnership. In doing so, YPHLLC shall, in accordance with the provisions of
this Agreement and the Limited Partnership Agreement, as the General Partner,
conduct the business and operations of the Limited Partnership, the General
Partnership and the Newspapers (including incurring indebtedness of the Limited
Partnership and/or General Partnership) in a manner which it believes, in the
good faith exercise of business judgment, is in the best interest of the overall
economic performance of the Limited Partnership, the General Partnership and the
Newspapers considered together and does not have a material adverse impact on
the cash flow of the Limited Partnership or the Limited Partnership’s ability to
make on a timely basis the cash distributions to YDPC contemplated by Section V
J (1) through (3) hereof. Subject to the foregoing, YPHLLC may, subject to such
express limitations as may be provided in this Agreement and/or the Limited
Partnership Agreement, make reasonable distinctions among the Newspapers
regarding the non-editorial business, operations and promotion of each of them
that are intended to enhance such

- 5 -



--------------------------------------------------------------------------------



 



overall economic performance. YPHLLC shall have no liability to the Limited
Partnership, the General Partnership, YDPC or any other limited partner of the
Limited Partnership for any action it may take or fail to take in the absence of
bad faith or willful misconduct. Throughout the term of this Agreement, YPHLLC
shall also cause the Limited Partnership’s subsidiary, YNHLC, to license to the
General Partnership, on a royalty-free basis, all of its interest in all
intangible assets related to the York Daily Record (other than York Daily Record
masthead and all related trademarks, service marks and URL’s).
     H. Future Capital Contributions; Capital Assets. YDPC and any other limited
partners of the Limited Partnership shall have no obligation to make any further
contributions to the capital of the Limited Partnership, subject to any express
obligation of YDPC under this JOA to reimburse the General Partnership for any
expenses paid by the General Partnership on behalf of YDPC in accordance with
the provisions of this JOA. YPHLLC shall in the future make such additional
contributions to the capital of the Limited Partnership as shall be necessary in
its reasonable judgment to (1) fund acquisitions of capital assets necessary for
the business and operations of the Limited Partnership and/or the General
Partnership; (2) fund acquisitions of capital assets necessary for the business
and operations of the editorial departments of each of the Newspapers to the
extent such editorial departments’ tangible capital assets on the date hereof
require supplementation or replacement, (3) provide the Limited Partnership and
the General Partnership with adequate working capital, and (4) ensure that the
Limited Partnership has adequate funds to make on a timely basis the cash
distributions to YDPC contemplated by Section V J (1) through (3) of this JOA.
     I. Dissolution of Limited Partnership. In the event that prior to the
termination of this JOA the Limited Partnership is dissolved, this JOA shall
nevertheless continue until the

- 6 -



--------------------------------------------------------------------------------



 



expiration of the term set forth in Section IV hereof unless sooner terminated
pursuant to Section VI hereof and YPHLLC or an affiliate thereof shall assume
all of the obligations of the Limited Partnership under this JOA.
II. THE GENERAL PARTNERSHIP
     A. Continuation of the General Partnership.
          (1) Simultaneously with the formation of the Limited Partnership,
through a series of related transactions, YNHLC acquired the entire 42.5%
interest in the General Partnership previously held by Buckner News Alliance,
Inc.
          (2) By this JOA, the Limited Partnership and YNHLC shall continue to
operate the General Partnership for the purpose of publishing the Newspapers;
provided (1) that there shall continue to be no merger, combination or
amalgamation of the editorial or reportorial staff of York Daily Record and York
Sunday News, on the one hand, and The York Dispatch, on the other hand, (2) that
YDPC shall independently determine the editorial, news policy and content of The
York Dispatch and (3) that the Limited Partnership shall independently determine
the editorial, news policy and content of York Daily Record and York Sunday
News.
     B. Name and Place of Business. The General Partnership shall continue to be
conducted under the name “York Newspaper Company” from its place of business at
1891 Loucks Road, York, Pennsylvania 17404.
     C. Ownership of and Title to Property. All of the parties hereto hereby
confirm and agree that the ownership of and title to all real property and all
tangible personal property used in and useful to the General Partnership is
exclusively in the General Partnership rather than in any other party to this
JOA, jointly or individually, and without regard to whether any property was
contributed by any party to this JOA to the General Partnership, was otherwise
made

- 7 -



--------------------------------------------------------------------------------



 



available to the General Partnership by any party to this JOA or was otherwise
acquired by the General Partnership.
     D. Revenues, Expenses and Obligations. The General Partnership shall
receive all income and revenues of the General Partnership and shall pay all
expenses incurred or assumed by it. No party hereto shall be or shall become
liable upon any contract or other obligation of the General Partnership or any
other party hereto, unless such party shall expressly assume such contract or
other obligation or liability is imposed by law.
     E. Management of General Partnership. Subject to the provisions of this JOA
concerning the editorial independence of the Newspapers and such other
limitations as may be expressly set forth in this Agreement and/or the Limited
Partnership Agreement, the Limited Partnership shall have complete authority
over and exclusive control and management of the business and affairs of the
General Partnership. The Limited Partnership may delegate such general or
specific authority to the officers and employees of the General Partnership with
respect to the business and day-to-day operations of the General Partnership as
it may from time to time consider desirable, and the officers and employees of
the General Partnership may exercise the authority granted to them. The General
Partnership shall indemnify, defend and hold harmless YDPC and the Limited
Partnership and its partners (and their respective shareholders, members,
partners, directors, officers, employees and agents) from any liability, loss or
damage suffered by them by reason of any act or omission by them in connection
with the business of the General Partnership; provided, however, that
indemnification shall not be available for any claim that results from the
willful misconduct of such person or the breach by such person of its
obligations under this JOA or other agreements to which such person may be
subject. The Limited Partnership shall not be liable, in damages or otherwise,
to the General

- 8 -



--------------------------------------------------------------------------------



 



Partnership or its direct or indirect partners for any act or omission in the
absence of willful misconduct.
     F. Dissolution of General Partnership. In the event that prior to the
termination of this JOA the General Partnership is dissolved at the election of
the general partners of the General Partnership, this JOA shall nevertheless
continue until the expiration of the term set forth in Section IV hereof unless
sooner terminated pursuant to Section VI hereof and YPHLLC and the Limited
Partnership or their successors (or affiliates thereof) shall assume the
obligations of the General Partnership under this Agreement.
III. EDITORIAL INDEPENDENCE
     Preservation of the editorial independence of the Newspapers is the essence
of this JOA. YPHLLC and YDPC each agree to maintain the separateness of their
respective limited liability company identities, as the case may be, and to
retain the editorial independence of York Daily Record and York Sunday News, on
the one hand, and The York Dispatch, on the other hand. YDPC agrees that neither
it nor any affiliate shall have any connection with the news or editorial
operations of York Daily Record or York Sunday News. The separate editorial and
reportorial staffs of York Daily Record and York Sunday News, on the one hand,
and The York Dispatch, on the other hand, shall be independent and shall not be
merged, combined or amalgamated, and their editorial policies shall be
independently determined. YPHLLC agrees that neither it nor any affiliate shall
have any connection with the news or editorial operations of The York Dispatch.
Actions of YPHLLC with respect to The York Dispatch shall be confined
exclusively to its role as General Partner of the Limited Partnership and in
such role to cause the General Partnership to print, sell and distribute the
Newspapers, and to solicit and sell advertising space therein, and to perform
such other functions as are described in this JOA.

- 9 -



--------------------------------------------------------------------------------



 



IV. TERM
          Unless sooner terminated in accordance with the terms hereof, this JOA
shall continue in effect from the date hereof through the close of business on
June 30, 2024. This JOA shall thereupon be automatically renewed for additional
five-year terms unless any party hereto gives written notice to the contrary to
each of the other parties hereto at least 12 months prior to the end of the
then-current term.
V. CONTINUING OPERATIONS
     A. General. On and after the date hereof, the General Partner shall, in
accordance with the provisions of this Agreement and the Limited Partnership
Agreement, control, supervise, manage and perform all operations (other than the
news and editorial operations of the Newspapers) involved in producing,
printing, selling and distributing the Newspapers; to determine press runs,
press times, page sizes and cutoffs of the Newspapers; to determine whether
supplemental products will be distributed in or with one or more Newspapers,
including whether and how certain products will be distributed to
non-subscribers; to purchase newsprint, materials and supplies as required; to
solicit and sell advertising space in the Newspapers; to collect the Newspapers’
circulation and advertising accounts receivable; to provide or make available to
each Newspaper such parking, subscriptions, messenger services, and data
processing services as are reasonable and appropriate (the costs for which shall
be borne by the General Partnership and which shall not be an Editorial
Expense); and to make all determinations and decisions and do any and all acts
and things necessarily connected with the foregoing activities, including
maintaining insurance coverage that is normal and appropriate for
similarly-situated businesses. The parties recognize that YPHLLC as General
Partner of the Limited Partnership shall, in accordance with the provisions of
this Agreement and the Limited Partnership Agreement, have general charge and
supervision of the business of the

- 10 -



--------------------------------------------------------------------------------



 



Newspapers, but shall treat each of the Newspapers as separate and distinct
editorial products, and shall have no duties or authority with respect to the
news or editorial functions of The York Dispatch.
     B. Production. On and after the date hereof, the General Partner shall
cause the Newspapers to be printed on equipment owned or leased by the General
Partnership in plant or plants located at such place or places as the General
Partner may determine to be appropriate, and all operations under this JOA,
except the operation of the Newspapers’ editorial departments, shall be carried
on and performed by the General Partnership with equipment from the General
Partnership’s plant or plants or by independent contractors or agents selected
by the Managing General Partner. During the term of this JOA, YDPC agrees to
produce The York Dispatch‘s editorial and news copy, and YPHLLC agrees to
produce York Daily Record‘s and York Sunday News‘ editorial and news copy, on
equipment which is provided by the General Partnership or which is compatible
with the equipment used by the General Partnership in its production facilities.
     C. Advertising and Circulation. On and after the date hereof, the General
Partner shall, except as otherwise expressly herein provided, have complete
control of and the right to determine the advertising and circulation rates for
each of the Newspapers, and the General Partnership shall use its reasonable
efforts to sell advertising space in each Newspaper and to sell, promote and
distribute each Newspaper as widely as practicable consistent, however, with the
objective of enhancing the overall economic performance of the General
Partnership and the Newspapers considered together in a manner that does not
have a material adverse impact on the cash flow of the General Partnership and
the ability of the General Partnership to make on a timely basis the cash
distributions to the Limited Partnership necessary to make the distributions

- 11 -



--------------------------------------------------------------------------------



 



to YDPC contemplated by Section V J (1) through (3) hereof, and provided that
the General Partnership in its business judgment, may spend disproportionately
among the Newspapers with respect to any matter. The General Partner shall be
free to select and alter from time to time the national advertising
representative(s) for each of the Newspapers and the commission payable to such
national advertising representative(s) and any other terms of such
arrangement(s) shall be determined by the General Partner.
     D. Newspaper Editions and Comment Section for York Sunday News.The York
Daily Record shall be published daily on weekdays and Saturdays, the York Sunday
News shall be published on Sunday and The York Dispatch shall be published daily
on weekdays other than legal holidays. On legal holidays when The York Dispatch
is not published, the York Daily Record shall be distributed to The York
Dispatch subscribers. YDPC may, if it elects to do so, at its cost, and as part
of its Editorial Expense, prepare a Comment Section of up to one page in length,
which will carry the masthead of The York Dispatch and will be inserted in each
edition published of York Sunday News and in each edition of the York Daily
Record published on legal holidays. The Comment Section shall not contain “hard”
or breaking news. The Comment Section may contain opinion material and feature
news and may also contain advertising. The Comment Section shall be discrete and
separate from the editorial content of York Sunday News.
     E. Office Space and Equipment. On and after the date hereof, the General
Partnership shall furnish reasonably adequate office space for the separate use
of the York Daily Record, York Sunday News and The York Dispatch editorial
departments. Such space shall be furnished with furniture and equipment which in
the reasonable judgment of the Managing General Partner is sufficient and
technologically adequate for each Newspaper’s news and editorial operations.

- 12 -



--------------------------------------------------------------------------------



 



     F. Other Services. The parties recognize that in addition to the operations
with respect to the Newspapers contemplated by this JOA, the General Partnership
may also utilize its production and other facilities, personnel, and agents for
any other lawful activities it may deem appropriate, including distributing or
otherwise exploiting all manner of news, features, photographs, data or other
information, whether constituting all or any portion of the content of printed
editions of the Newspapers or otherwise, and regardless of when such editions
may have been published, to subscribers and/or non-subscribers of the Newspapers
alike, by any and all means the Managing General Partner may deem appropriate,
including, but not limited to, all forms of electronic distribution, mail or
other forms of delivery, without having to obtain any further authorization or
consent from any of the parties hereto, or to additionally compensate such
parties, except or as may hereafter be expressly provided: commercial printing,
including commercial printing of other newspapers; distribution services; and
any other activities not inconsistent with its principal business; provided,
however, that such activities shall not unreasonably interfere with the printing
or distribution of the Newspapers.
     G. Future Purchases. On and after the date hereof, subject to Section V H
hereof, the General Partnership shall be responsible for the purchase of all
inventory, supplies, equipment and services as it deems to be necessary or
desirable in connection with the operation of the Newspapers and other functions
as are described in this JOA. In the event of shortages of inventory, supplies,
equipment or services, no Newspaper shall be unfairly favored or discriminated
against as regards the other.
     H. News and Editorial Matters. YPHLLC and YDPC shall furnish complete news
and editorial services necessary and appropriate for the publication of their
respective Newspapers in the manner provided in this JOA.

- 13 -



--------------------------------------------------------------------------------



 



          (1) Each of YPHLLC and YDPC shall have complete and exclusive control
and direction of the editorial department and editorial policies of its
respective Newspapers and shall be responsible for and shall bear all of its
respective Editorial Expense (as defined below). Without limiting the generality
of the foregoing, each of YPHLLC and YDPC shall have the exclusive right to
determine the editorial format, dress, makeup and news and feature content of
its respective Newspapers (including the content of all advertisements and
advertising matter), and each shall have complete control and authority over the
editors and editorial staff of its respective Newspapers (including the
exclusive authority to make hiring and firing decisions). The term “editorial
department” as used herein shall include the news, editorial, editorial
promotion and photographic functions. YPHLLC and YDPC each recognize the
importance of the editorial quality of their respective Newspapers and each of
them agrees to use reasonable efforts to provide editorial products for their
Newspapers which are compatible with the needs of the York, Pennsylvania area
newspaper market and to preserve with respect to their Newspapers a high
standard of newspaper quality and journalistic excellence.
          (2) In order to equitably distribute between YPHLLC and YDPC the cost
of producing the news and editorial content of the Newspapers, and in
consideration of changes both in the demand for newspaper products and the
various costs of producing and distributing newspaper products and in the demand
for advertising, the amount of reading content, sometimes known as “news hole,”
and the amount of color usage of each of the Newspapers shall be determined by
the General Partner during the annual budgeting process, in consultation with
YPHLLC and YDPC. The color usage and news hole allocations shall take into
account relevant distinguishing characteristics of each of the Newspapers,
including among other things whether one or more of the Newspapers carries
supplemental products not carried in the others, historic

- 14 -



--------------------------------------------------------------------------------



 



and projected levels of advertising and editorial content, color and editorial
and advertising layout practices of each Newspaper, with total usage and the
allocation thereof to be determined by the General Partner. Each Newspaper may
elect to publish pages in excess of their news hole and/or exceed the amount of
color usage determined for such Newspapers by the Managing General Partner,
provided the General Partnership has the production capacity to accommodate such
excesses. However, if any of the Newspapers exceeds its budgeted news hole
allocation or color usage, then any newsprint and other production costs
attributable to such excess shall be borne by such Newspaper, and upon being
invoiced therefor by the General Partnership, YPHLLC or YDPC, as appropriate,
shall reimburse the General Partnership for such expense. If, from time to time
following the determination by the General Partner of the news hole allocation,
the General Partner shall require a greater news hole allocation for one or more
editions of one or more of the Newspapers, the Newspapers shall have no
obligation to reimburse the General Partnership for any additional expense the
General Partnership may incur as a consequence thereof, and the General
Partnership shall reimburse the Newspapers promptly upon being invoiced therefor
for any additional expenses the Newspapers may incur as a consequence thereof.
          (3) The General Partner, independently of YDPC, shall develop
standards for determining the acceptability of advertising copy for publication
in York Daily Record and York Sunday News. YDPC, independently of the General
Partner, shall develop standards for determining the acceptability of
advertising copy for publication in The York Dispatch.
          (4) Except as provided otherwise herein, the term “Editorial Expense”
as used in this JOA shall mean all costs and expenses associated with the news
and editorial departments of each Newspaper, including but not limited to:
(a) compensation, including payroll taxes,

- 15 -



--------------------------------------------------------------------------------



 



retirement, pension, health and death benefits, worker’s compensation insurance
and group insurance of news and editorial staff; (b) severance pay of news and
editorial staff; (c) travel and other expenses of news and editorial staff;
(d) press association assessments and charges; (e) charges for news services and
editorial wire services; (f) charges for the right to publish news and editorial
features, daily or weekly comics and other editorial material of every kind and
character; (g) the cost of news and editorial materials, printing, stationery,
office supplies and postage for the news and editorial department;
(h) donations; (i) the cost of editorial promotions; (j) telegraphic, telephone,
long-distance telephone and internet access charges of the news and editorial
departments; (k) charges for the purchase, rental, repair and maintenance of
editorial department cameras and related photographic equipment (provided,
however, that the term “Editorial Expense” shall not include any cost, charge or
expense related to any camera or other equipment made available to the editorial
departments of the Newspapers pursuant to Section V E of this JOA, or to any
equipment that is an integral part of the production process even though located
in the news and/or editorial department of a Newspaper, or related to any
editorial department capital assets owned by either Newspaper); (1) the cost of
liability insurance and insurance with respect to libel and right of privacy and
similar hazards; and (m) the cost of any York, Pennsylvania based
executive-level management of The York Dispatch. Notwithstanding the foregoing,
the following shall not be included in the term “Editorial Expense” and shall be
separately borne by the Newspaper which incurs them: (i) uninsured liabilities
and costs other than deductibles, co-payments, and costs of defending against
claims (including reasonable attorneys’ fees) relating to published or excluded
material to the extent provided in Section VII B, (ii) costs for excess news
hole allocation or color usage as provided in Section V H(2), (iii) costs
related to material changes

- 16 -



--------------------------------------------------------------------------------



 



from present, usual or customary practices as provided in Section V H(5),
(iv) any interest, indebtedness, amortization, organizational costs or other
costs or expenses relating to The York Dispatch and (v) except as described in
(m) above, any portion of any salaries, expenses, overhead or corporate
allocation attributable to any non-York, Pennsylvania based ownership,
management or supervision of The York Dispatch.
          (5) All Editorial Expense of the editorial departments of York Daily
Record and York Sunday News shall be borne by YPHLLC, and all Editorial Expense
of the editorial department of The York Dispatch shall be borne by YDPC;
provided, however, that costs resulting from any material change by any
Newspaper from its present, usual or customary practices that result in
additional future newsprint, production or other costs to be incurred on the
part of the General Partnership shall be borne by such Newspaper, and upon being
invoiced therefor by the General Partnership, YPHLLC or YDPC, as appropriate,
shall reimburse the General Partnership for such costs.
     I. Accounting Matters. The General Partner shall cause to be maintained
full and accurate books of account and records showing all transactions
hereunder. Such books and records shall be kept on the basis of a fiscal year
ending June 30 and under the accounting methods periodically employed by YPHLLC
in accordance with generally accepted accounting principles, and shall at all
times be kept at the principal place of business of the General Partnership. Any
changes in accounting method shall be consistent with accepted accounting
principles and with changes made generally by YPHLLC. YDPC shall receive timely
notice of any changes in accounting methods or principles that could materially
affect its interests under this Agreement. YDPC and its respective authorized
agents or representatives shall have access to and may inspect such books and
records at any time and from time to time during ordinary

- 17 -



--------------------------------------------------------------------------------



 



business hours. Statements shall be rendered and settlements under this JOA
shall be made on a monthly basis on the 15th day following the end of each
monthly accounting period, with annual adjustments as soon as practicable at the
conclusion of each year during the term of this JOA. Quarterly and annual
financial statements shall be furnished by the General Partner to each of the
limited partners of the Limited Partnership not later than the 30th day
following the end of each quarter and the 90th day following the end of each
fiscal year, summarizing in reasonable detail and fairly reflecting the
transactions and the results of operations under this JOA during such period.
All payments shown to be due by YDPC, YPHLLC or the General Partnership pursuant
to such statements shall be paid within thirty (30) days after the delivery of
the applicable statement.
     J. Distributions to Partners.
          (1) For each year of this JOA, there shall be distributed to the
Class A Limited Partner of the Limited Partnership (the “Class A Limited
Partner”) cash equal to One Hundred Percent (100%) of the amount actually
expended or accrued by the Class A Limited Partner as a current liability in
accordance with generally accepted accounting principles for Editorial Expenses
for the YDPC Newspaper during such year, plus a fee to compensate YDPC
appropriately for the supervisory and management services it is providing
relative to the news and editorial departments of The York Dispatch (the
“Management Fee”). The Management Fee to be earned by the Class A Limited
Partner for the fiscal year ending June 30, 2005 and for each subsequent fiscal
year shall be equal to Two Hundred Forty Thousand Dollars ($240,000), as
adjusted annually to reflect the compound annual changes subsequent to June 30,
2004 in the level of the Bureau of Labor Standards Consumer Price Index, All
Urban Consumer (CPI-U), U.S. City Average, All Items, or any similar index which
may replace

- 18 -



--------------------------------------------------------------------------------



 



that index. The amount to be distributed to the Class A Limited Partner pursuant
to this Section V J(1) in respect of each fiscal year shall be the total of the
following: (a) One Hundred Percent (100%) of the budgeted amount for Editorial
Expenses for the YDPC Newspapers for such fiscal year, as determined by the
General Partner in accordance with Section V J(7) below and (b) the applicable
Management Fee. The amount so distributable to the Class A Limited Partner,
shall be net of any obligation of the Class A Limited Partner to reimburse the
General Partnership for expenses paid by the General Partnership on behalf of
the Class A Limited Partner or to indemnify the General Partnership pursuant to
Section VII B hereof, and shall be distributed by the Limited Partnership to the
Class A Limited Partner on a monthly basis.
          (2) If, for any year, with the prior written concurrence of the
General Partner, YDPC makes a permanent reduction in its editorial workforce in
accordance with the requirements of applicable laws, regulations and agreements,
and if and to the extent the severance costs associated with such reduction are
not included in YDPC’s applicable budgeted Editorial Expenses for such year
determined in accordance with Section V J(7) below, then (a) in addition to the
cash amounts described in subsection (1) above, there shall be distributed to
the Class A Limited Partner in cash an amount equal to that portion of such
severance costs that is reasonable and required to be incurred for such year
pursuant to applicable laws, regulations or agreements, and that in any event
does not exceed the costs YPHLLC would have incurred if YPHLLC had made
corresponding reductions.
          (3) All of the distributions described in subsection (1) above shall
be made on a monthly basis, on or before the 1st day of each month, in
increments of 1/12 of the applicable budgeted amount determined by the General
Partner, subject to adjustment by the

- 19 -



--------------------------------------------------------------------------------



 



General Partner at the end of each year, so that such aggregate distributions
for the year are in such amounts as the General Partner shall determine (based
on such records and evidence as the General Partner may request from the Class A
Limited Partner) are equal to 100% of the amounts expended or accrued by the
Class A Limited Partner for such year as provided in Section V J(7) plus the
applicable Management Fee, but no greater than 100% of the budgeted Editorial
Expenses of The York Dispatch for such year plus the applicable Management Fee.
All of the distributions described in subsection (2) above shall also be made on
a monthly basis and shall be in such amounts as the General Partner shall
determine (based on such records and evidence as the General Partner may request
from the Class A Limited Partner) are equal to the amounts expended or accrued
by the Class A Limited Partner for such period within the applicable budget
amounts, with such subsequent adjustment as may be appropriate. The Limited
Partnership shall timely make all distributions to or for the benefit of the
Class A Limited Partner provided for in this Agreement on or before the dates
provided herein, regardless of whether the Limited Partnership shall receive
distributions from the General Partnership to fund those distributions on a
timely basis.
          (4) Except for the foregoing distributions to be made to the Class A
Limited Partner, and except for such cash as the General Partner may from time
to time determine is necessary or desirable to retain in the General Partnership
for working capital purposes, and subject to any applicable contractual
restrictions under any General Partnership’s financing arrangements all
remaining cash (including without limitation the proceeds from any sale or
disposition of General Partnership capital assets) shall be distributed to the
General Partner and the Class B Limited Partner of the Limited Partnership in
proportion to their Percentage Interests (as defined in the Limited Partnership
Agreement). Such distributions shall be made

- 20 -



--------------------------------------------------------------------------------



 



from time to time as determined by the General Partner, but no such
distributions shall be made at any time when the Limited Partnership is not
current in making the distributions to the Class A Limited Partner described in
Section V J(1) through (3) hereof.
          (5) Pending the distributions contemplated by this Section V J, the
General Partner shall be authorized to manage the General Partnership’s cash
pursuant to the corporate-wide policies of MediaNews Group, Inc.
          (6) All income, gain, profits, losses, and expenses of the General
Partnership shall be allocated between the Limited Partnership and YNHLC in
proportion to the cash distributed to them pursuant to this Section V J.
          (7) For each fiscal year of this JOA, the budgeted Editorial Expenses
for The York Dispatch shall be an amount determined by the General Partner after
one or more meetings with YDPC during which the actual experiences of YDPC with
respect to Editorial Expenses during the prior fiscal year, and any necessary or
desirable adjustments to the budget for Editorial Expenses for The York Dispatch
which the General Partner deems appropriate, are discussed by YDPC and the
General Partner and considered by the General Partner in good faith. A budget
for the Editorial Expenses of The York Dispatch for each fiscal year of this JOA
shall be established by the General Partner not less frequently than annually,
provided that any Editorial Expense budget may be adjusted by the General
Partner from time to time during the course of a fiscal year of this JOA after
consultation with YDPC to take appropriate account of developments in products
or technologies, material changes in The York Dispatch’s editorial workforce, or
other material changes which may occur relative to The York Dispatch’s
operations or circulation in any given year. Subject to the foregoing, in
determining annual budgets for Editorial Expenses of The York Dispatch for
fiscal years subsequent to the fiscal

- 21 -



--------------------------------------------------------------------------------



 



year ending June 30, 2005, (a) the compensation and benefit components of The
York Dispatch’s budgets shall be adjusted annually from the prior fiscal year’s
budget to reflect changes comparable to the changes from the previous fiscal
year in York Daily Record’s compensation and benefits for news and editorial
staff, (b) those portions of The York Dispatch’s budgets attributable to wire
services, comics and other features shall for each fiscal year reflect the
actual costs for the applicable fiscal year of wire services, comics and
features comparable to those utilized during the fiscal year ending June 30,
2005 in The York Dispatch, and (c) the remaining portions of The York Dispatch’s
budgets shall be adjusted annually to reflect changes subsequent to June 30,
2004 in the U.S. All Items Consumer Price Index for All Urban Consumers, unless,
in its reasonable judgment the General Partner determines such adjustments are
not appropriate and no such adjustment is made with respect to the York Daily
Record. Notwithstanding any other provision of this Agreement or the Partnership
Agreement, for the first five full fiscal years following the effective date of
this Agreement, the budgeted Editorial Expenses for The York Dispatch will not
be less than the budgeted amount for such expenses established for the fiscal
year ending June 30, 2005 of Two Million Sixty-Five Thousand Twenty-Two Dollars
($2,065,022) (the “Base Editorial Expenses Budget”) as such Base Editorial
Expenses Budget amount shall be adjusted from June 30, 2004 for changes in the
U.S. All Items Consumer Price Index for All Urban Consumers from and after such
date, unless the General Partnership experiences a material decline in net
income from the level achieved in the fiscal year ending June 30, 2005, as
determined in accordance with generally accepted accounting principles,
consistently applied.
VI. TERMINATION
     A. Default. If YPHLLC or YDPC defaults by failing to make any payment
hereunder when due or by otherwise failing to fulfill in any material respect
any of its obligations

- 22 -



--------------------------------------------------------------------------------



 



under this JOA and the party in default does not correct its default within
ninety (90) days after receipt from the other of written notice specifying the
default, then the non-defaulting party may, at its election, terminate this JOA
upon ninety (90) days’ prior written notice.
     B. Action After Termination.
          (1) It is understood that, as soon as practicable after the
termination of this JOA by lapse of time or otherwise, the Limited Partnership
shall, subject to the prior satisfaction of the claims of all creditors, and
subject to subsections (4) and (5) below distribute to the Class A Limited
Partner (a) The York Dispatch masthead, (b) The York Dispatch advertiser and
subscriber lists (subject to such dispositions, additions or substitutions
relating thereto which may have occurred in the ordinary course of the
operations of the Limited Partnership or the General Partnership subsequent to
the formation of the Limited Partnership) including, in particular, any and all
lists of advertisers in and subscribers to The York Dispatch, (c) all contracts
with such subscribers relating to The York Dispatch, (d) all executory contracts
for the purchase of advertising in The York Dispatch and (e) all of the
membership interests of York Dispatch, LLC (the entity which employs the
editorial staff of The York Dispatch).
          (2) Upon the termination of this JOA by lapse of time or otherwise,
the General Partnership shall dissolve and shall distribute its assets as
follows:
          (a) That portion of any distributions to which the Limited Partnership
may be entitled but which has not yet been distributed for the period up to the
date of termination pursuant to Section V J(1) through (3) hereof, shall be
distributed to the Limited Partnership.
          (b) All other assets of the General Partnership shall be distributed
to YNHLC and the Limited Partnership in proportion to their respective general
partnership interest in the General Partnership.

- 23 -



--------------------------------------------------------------------------------



 



          (3) A partial accounting and partial settlement under this JOA shall
be made as promptly as practicable and a final accounting and final settlement
shall be made not later than the 30th day of September of the year following the
end of the fiscal year in which this JOA is terminated.
          (4) Concurrent with the distribution of any assets by the Limited
Partnership to the Class A Limited Partner, the Class A Limited Partner shall
reimburse the Limited Partnership for the amount of the fair market value of the
assets distributed by the Limited Partnership to the Class A Limited Partner. In
addition, the Class A Limited Partner shall assume any liability for publication
related to executory contracts for advertising in The York Dispatch which are
distributed to the Class A Limited Partner. In determining the fair market value
of the assets distributed by the Limited Partnership to the Class A Limited
Partner, the General Partner and the Class A Limited Partner, or the investment
banking firm or appraisers selected to determine the fair market value of such
assets, as the case may be, shall assume that the fair market value of such
assets is the cash price at which such assets would change hands between a
willing buyer and a willing seller (neither acting under compulsion) in an
arms-length transaction, on terms and subject to conditions and costs applicable
in the newspaper publishing industry. In the event the General Partner and the
Class A Limited Partner are unable to agree on the fair market value of any such
assets within 20 days, the fair market value of such assets shall be determined
within 60 days thereafter by a nationally recognized investment banking firm or
nationally recognized qualified appraisal firm mutually selected by the General
Partner and the Class A Limited Partner. If the General Partner and the Class A
Limited Partner cannot agree on the selection of an investment banking firm or
appraisal firm to determine the fair market value of such assets, each of the
General Partner and the Class A Limited Partner shall select a firm.

- 24 -



--------------------------------------------------------------------------------



 



The firms selected by the General Partner and the Class A Limited Partner shall
then select a third firm who will determine the fair market value of such assets
within 60 days of being retained. Such firm’s determination shall be conclusive
and binding on each of the partners of the Limited Partnership. Each of the
General Partner and the Class A Limited Partner shall pay one-half of the
expenses of the selected firm. If the firm is only able to provide a range in
which the fair market value of such assets would exist, the fair market value of
such assets shall be the average value of the highest and lowest values of such
range. Notwithstanding the foregoing, the Class A Limited Partner shall have the
option, either before or after the determination of the value of the assets, to
waive its right to receive such assets and to, therefore, be relieved of all of
its obligation to pay the value of such assets or any portion thereof. In such
event, the Class A Limited Partner shall have no further right or obligation
with respect to such assets or the JOA, and the Limited Partnership shall have
the right, subject to all applicable provisions of the Newspaper Preservation
Act, 15 U.S.C. § § 1801 et seq., to utilize or dispose of such assets as it
chooses.
          (5) For the 10 year period following the expiration or termination of
this JOA, the General Partner may, subject to compliance with all applicable
requirements of the Newspaper Preservation Act, if any, and all other applicable
laws, exercise a right of first refusal with respect to any offer to acquire any
of the assets described in Section VI B(1), or any offer that would effectuate a
transfer of control of such assets, whether directly by an asset transfer or
indirectly by a transfer of control of the Class A Limited Partner (by a stock
transfer, merger or other transaction or series of transactions) to an entity
not owned or controlled by Philip F. Buckner. If the Class A Limited Partner
desires to transfer such assets in any manner, it shall provide the General
Partner with written notice (the “Offer Notice”) of a bona fide written offer

- 25 -



--------------------------------------------------------------------------------



 



(the “Transferee Offer”) from the proposed transferee, which Offer Notice shall
contain a copy of the written and signed Transferee Offer and shall state a cash
price and all the other material terms and conditions of the Transferee Offer.
The General Partner may give written notice of its intention to exercise its
right of first refusal at any time within 30 days after the receipt of the Offer
Notice.  If the General Partner exercises its right of first refusal, it (or its
designee) shall acquire such assets on substantially the same terms and
conditions as the Transferee Offer, subject to compliance with all applicable
requirements of the Newspaper Preservation Act, if any, and all other applicable
laws.  If, despite using their commercially reasonable efforts, the parties are
not able to close the transaction within 120 days after the receipt of the Offer
Notice, the Class A Limited Partner may close the transfer with the proposed
transferee at any time within 90 days after the end of such 120-day period,
provided that such transfer shall be made on terms and conditions no less
favorable to the Class A Limited Partner than the terms and conditions contained
in the Transferee Offer.  In the event neither the transfer to the General
Partner nor the proposed transferee is closed within the applicable time period,
any subsequent proposed transfer by the Class A Limited Partner shall be subject
to all of the conditions and restrictions of this section.
VII. MISCELLANEOUS PROVISIONS
     A. Certain Liabilities; Force Majeure. Except as otherwise provided in this
JOA, no party shall be charged with or held responsible for any contract, debt,
claim, demand, damage, suit, action, obligation or liability arising by reason
of any act or omission on the part of any other party, and no party shall be
liable to any other for any failure or delay in performance under this JOA
occasioned by war, riot, act of God or the public enemy, strike, labor dispute,
shortage of any supplies, failure of supplier or workmen, or any cause beyond
the control of

- 26 -



--------------------------------------------------------------------------------



 



the party required to perform, and such failure or delay shall not be considered
a default hereunder.
     B. Liabilities for Published or Excluded Material. The General Partnership
shall obtain insurance to insure each of the Newspapers against liability for
libel and right of privacy in such amount as it deems appropriate, with the
premiums for such insurance being an Editorial Expense as provided in Section V
H(4). The cost of any deductible or co-payment and the costs of defending
against any claim, including attorneys’ fees, shall not be Editorial Expense but
shall be paid for in full by the General Partnership, without charge back to or
against YDPC. However, the entire cost and expense of paying and discharging any
liability or other claim in excess of the coverage limits of the libel insurance
obtained by the General Partnership for York Daily Record and York Sunday News
on account of anything published in or excluded from York Daily Record or York
Sunday News, or arising by reason of anything done or omitted to be done by the
editorial departments thereof, shall be borne by YPHLLC; and any similar cost
and expense on account of anything published in or excluded from The York
Dispatch, or arising by reason of anything done or omitted to be done by the
editorial department of that Newspaper, shall be borne by YDPC. YPHLLC and YDPC
each agree to indemnify and hold the other party, the General Partnership and
the Limited Partnership harmless against any cost, expense or liability which
such other party, the General Partnership or the Limited Partnership may suffer
or incur as a result of any such action or inaction for which the indemnifying
party is responsible as provided above.
     C. Contravention of Law. Nothing contained in this JOA shall be construed
to permit any party acting jointly or by unified action to engage in any
predatory pricing, predatory practice or any other conduct which would be
unlawful under any antitrust law as engaged in by

- 27 -



--------------------------------------------------------------------------------



 



any single entity. The parties hereto further mutually agree that if any part or
provision of this JOA shall hereafter become, or be determined by action in any
proper court to be, in contravention of law, this JOA shall not thereby be
considered or adjudged to be a nullity, but that all parties shall, and each
hereby agrees, immediately to take, or authorize such action to be taken, to
reform this JOA, or to modify, alter or supplement any of its provisions, as may
be necessary to permit the intention and purpose of the parties hereto to be
properly and lawfully carried out.
     D. Further Assurances. From time to time on and after the date hereof, each
of the parties hereto will execute all such instruments and take all such
actions as the other party shall reasonably request in connection with carrying
out and effectuating the intention and purpose hereof and all transactions and
things contemplated by this JOA, including, without limitation, the execution
and delivery of any and all confirmatory and other instruments and the taking of
any and all actions which may reasonably be necessary or desirable to complete
the transactions contemplated thereby.
     E. Assignments and Transfers.
          (1) YDPC may sell, assign or transfer all, but not less than all, of
its rights and interests under this JOA concurrently with its transfer of all of
its rights pertaining to the General Partnership, the Limited Partnership and
the Newspapers to any person who YDPC determines, in good faith, subject to the
General Partner’s reasonable concurrence therein, has the ability, skills and
resources necessary to adequately perform all of the obligations of YDPC under
and pursuant to this JOA. Except as provided in the immediately preceding
sentence, YDPC may not sell, assign or transfer any of its rights or interests
under this JOA or pertaining to the General Partnership or the Limited
Partnership or the Newspapers to any person without the prior written

- 28 -



--------------------------------------------------------------------------------



 



consent of the General Partner, which shall not be unreasonably withheld. The
transfer of a controlling interest in the membership interests of YDPC shall be
considered a transfer for purposes of this Subsection E(1).
     (2) YPHLLC, Limited Partnership, YNHLC and the General Partnership may,
without the consent of YDPC, sell, assign or transfer (any or all of the
forgoing, a “Transfer”) a part or all or substantially all of the assets of York
Daily Record and York Sunday News as a going concern to any person and assign a
part or all of their rights and obligations under this JOA to the purchaser
thereof, or Transfer part or all of their direct or indirect interests in the
Limited Partnership, YNHLC and the General Partnership to any person. In the
event YPHLLC, the Limited Partnership, YNHLC and/or the General Partnership
Transfer all or substantially all of the assets of York Daily Record and York
Sunday News as a going concern to any person, or Transfer part or all of their
direct or indirect interests in the Limited Partnership and the General
Partnership to any person, concurrently with such Transfer (1) except in the
case of a Transfer to an affiliate of YPHLLC that has assumed all of the
obligations of the assignors pursuant to this JOA, the General Partnership shall
make all such distributions (if any) as are required to have been made to the
Limited Partnership on or prior to the date of such sale, assignment or transfer
pursuant to Section V J(1) through (3) hereof that have not been previously made
and (2) the assignors shall cause the assignees to assume (in the case of an
assets sale) all of the obligations of the assignors pursuant to this JOA. In
the event YPHLLC, the Limited Partnership, YNHLC or the General Partnership
engages in an assets sale contemplated by this Section VII E, they shall,
effective on the closing thereof, be released and discharged from any further
liability under this JOA. No consent of YDPC shall be required for any pledge or
hypothecation by YPHLLC, the Limited Partnership, YNHLC or the General
Partnership of their rights under this

- 29 -



--------------------------------------------------------------------------------



 



Agreement or their direct or indirect interests in the Limited Partnership,
YNHLC and the General Partnership, or by the Limited Partnership or the General
Partnership of its assets, or a transfer of such interests and rights pursuant
to any foreclosure action or any transfer in lieu of foreclosure.
     F. Entire Agreement. This document amends and restates the JOA in its
entirety.
     G. Notices. All notices, requests, demands, claims and other communications
which may or are to be given hereunder or with respect hereto shall be in
writing, shall be given either by personal delivery, facsimile or by certified
or special express mail or recognized overnight delivery service, first class
postage prepaid, or when delivered to such delivery service, charges prepaid,
return receipt requested, and shall be deemed to have been given or made when
personally received by the addressee, addressed as follows:
          (1) If to YPHLLC, YNHLC, the Limited Partnership or the General
Partnership, to:
MediaNews Group, Inc.
100 W. Colfax Avenue, Suite 1100
Denver, CO 80202
Attn: Joseph J. Lodovic, IV President
Facsimile: (303) 954-6320
With a copy to:
Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, New York 10004
Attn: James Modlin, Esq.
Facsimile: (212) 422-4726
or such other addresses as such parties may from time to time designate.

- 30 -



--------------------------------------------------------------------------------



 



          (2) If to YDPC, to:
York Dispatch Publishing Company, LLC
2101 Fourth Avenue, Suite 1870
Seattle, Washington 98121-2345
Attn: Philip F. Buckner
Facsimile: (206) 727-6397
With a copy to:
Davis Wright Tremaine LLP
1201 Third Avenue, Suite 2200
Seattle, Washington 98101-3045
Attn: Greg F. Adams, Esq.
Facsimile: (206) 757-7000
or such other addresses as YDPC may from time to time designate.
     H. Announcements/Disclosures. The parties agree that, except as required by
law, and then only upon the maximum advance notice to the other parties which is
practicable under the circumstances, they will make no public announcement
concerning this JOA and the transactions contemplated hereby prior to the first
mutually agreed upon announcement thereof without the consent of the other
parties as to the form, content, and timing of such announcement or
announcements.
     I. Headings. Titles, captions or headings contained in this JOA are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend or describe the scope of this JOA or the intent of any provisions
hereof.
     J. Governing Law. This JOA shall be construed and enforced in accordance
with the internal laws of the State of Pennsylvania.
     K. Modifications. This JOA shall be amended only by an agreement in writing
and signed by the party against whom enforcement of any waiver, modification or
discharge is sought (subject to any applicable contractual restrictions under
the General Partnership’s financing arrangements).

- 31 -



--------------------------------------------------------------------------------



 



     L. Specific Performance. In addition to any other remedies the parties may
have, each party shall have the right to enforce the provisions of this JOA
through injunctive relief or by a decree or decrees of specific performance.
     M. No Third Party Beneficiaries. Nothing in this JOA, express or implied,
shall give to anyone other than the parties hereto (and the parties entitled to
indemnification hereunder) and their respective permitted successors and assigns
any benefit, or any legal or equitable right, remedy or claim, under or in
respect of this JOA.
     N. Nature of Relationship. Nothing contained in this JOA shall constitute
the parties hereto as alter egos or joint employers or as having any
relationship other than as specifically provided herein and in any other
agreement to which they are subject. YPHLLC and YDPC each will retain and be
responsible for (and will indemnify the other parties, the General Partnership
and the Limited Partnership against) all of their respective debts, obligations,
liabilities, and commitments which have not been expressly assumed by the
General Partnership pursuant to this JOA or the Limited Partnership, or for
which the General Partnership was not already liable under this JOA prior to
this amendment and restatement thereof.
     O. Survival. The expiration or termination of this JOA shall not abrogate
the rights and obligations of the parties under Section VI B(5) or Section VII
(B) or any other provision of this JOA that contemplates actions to be taken
after the expiration or termination of this JOA.
     P. Execution by YDPC. The Person executing this JOA on behalf of YDPC shall
not be subject to any personal liability or obligation under or pursuant to this
JOA or with respect to the Limited Partnership or the Limited Partnership
Agreement.

- 32 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have each caused this Second Amended
and Restated Joint Operating Agreement to be duly executed by their respective
officers duly authorized.

              YORK PARTNERSHIP HOLDINGS, LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            YORK DISPATCH PUBLISHING COMPANY, LLC
 
       
 
  By:    
 
       
 
      Name: Philip F. Buckner
 
      Title: President
 
            THE YORK NEWSPAPER COMPANY
 
       
 
  By:   York Newspapers Holdings, L.P., its Managing General Partner
 
       
 
  By:   Northwest New Mexico Publishing Company
its Managing General Partner
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            YORK NEWSPAPERS HOLDINGS, L.P.
 
       
 
  By:   Northwest New Mexico Publishing Company
 
      its Managing General Partner
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

[Joint Operating Agreement]

- 33 -